Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
The application has been amended as follows: claims 1-2, 4-22 remain pending in the application and claims 18-21 are withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claims 21-22 limitation “a biasing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 21-22 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nischan (US 2633197) in view of Wincor (DE20211764 U1).
 Regarding claim 1, Nischan shows an apparatus (Figures 1-2) for creating holes in a workpiece (Figure 2), the apparatus comprising: 
a knockout punch tool (10, Figure 1) including a movable piston (20, Figure 2); and
a draw stud assembly (38, 31, 34, 28), wherein the draw stud assembly includes:
a connector (31) attachable to the movable piston (Figure 2), 
a draw stud (34) including a first end (34a) and a second end (near to the threaded end 28, Figure 2),
a cutter (35) coupled to the first end of the draw stud such that the second end of the draw stud is configured to be insertable through a pre-formed hole in the workpiece (as seen in figure 2, the screwed shaft 34 threaded into the sleeve 31 connecting to the piston 20, such that the second end of the draw stud is configured to be removable and insertable through the pre-formed hole in the workpiece), and 
a connect mechanism (the threaded end of the screwed shaft 34 and the inner thread of the sleeve 31 for receiving the threaded end of the screwed shaft 34) including mating first and second thread segments on the connector and the draw stud, respectively (a first thread segment or the threaded end of the screwed shaft 34  and a second thread segment or the inner thread of the sleeve 31).
However, Nischan fails to discuss that 
“the connector and the draw stud are movable between a first relative orientation where the mating first and second thread segments are misaligned to permit axial movement between the connector and the draw stud and a second relative orientation where the mating first and second thread segments are aligned and engaged to inhibit axial movement between the connector and the draw stud” and 
“a control thread segment inhibits the connector and the draw stud from being rotated from the first relative orientation to the second relative orientation when the control thread segment is circumferentially aligned with any threads in the other of the first thread segment or the second thread segment” (emphasis added)   as set forth in claim.
Wincor shows a connecting mechanism (Figures 2A, 2B) including a connector (14’) and a stud (12’). Each of the stud and the connector has three thread segments and three non-threaded segments, wherein the stud has a control thread segment (see the triangle element 12, that has partial threads 18’ in Figure 2A).
Wherein “the connector and the draw stud are movable between a first relative orientation where the mating first and second thread segments are misaligned to permit axial movement between the connector and the draw stud and a second relative orientation where the mating first and second thread segments are aligned and engaged to inhibit axial movement between the connector and the draw stud” (Figures 2A, 2B, the stud is only moved axially while the threads of the stud are not mated with the threads of the connector) and 
“a control thread segment inhibits the connector and the draw stud from being rotated from the first relative orientation to the second relative orientation when the control thread segment is circumferentially aligned with any threads in the other of the first thread segment or the second thread segment” (see Figures 2A below, the control thread segment has non thread, which is not able to rotate while the connector 14’ is just inserted or at the control thread segment).

    PNG
    media_image1.png
    308
    644
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the stud bolt and the connector of Nischan to have a bayonet type connection or a rapid connect mechanism including a control thread, as taught by Wincor, in order to rapidly connect and lock the stud to the connector together.
Regarding claim 2, the modified apparatus of Nischan shows that the connector includes a recess (the sleeve 31 of Nischan has two threaded sections, one is for receiving the screwed shaft 34 and other is for receiving the threaded end 28 of the piston, Figure 2 of Nischan), and wherein the recess enables the connector to be attachable to the movable piston (Figure 2 of Nischan).
Regarding claim 4, the modified apparatus of Nischan shows that the control thread segment is located on the draw stud axially adjacent the second thread segment (while the bolt and the connector are threaded together, Figures 2A, 2B of Wincor).
Regarding claim 5, the modified apparatus of Nischan shows that the control thread segment includes a thickness greater than a pitch between individual threads in either the first thread segment or the second thread segment (see Figure 2A above).
Regarding claim 6, the modified apparatus of Nischan shows that the control thread segment is on the second end (since the cutter of Nischan is on the first end of the draw stud, the rapid connect mechanism has to be on the second end of the stud).
Regarding claim 7, the modified apparatus of Nischan shows that the control thread segment is adjacent the second thread segment (see the discussion in claim 4 above).
Regarding claim 8, the modified apparatus of Nischan shows that the draw stud defines a longitudinal axis (Figure 2 of Nischan), and wherein the connector and the draw stud are relatively rotatable about the longitudinal axis between the first relative orientation and the second relative orientation (see the discussion in claim 1 above).
Regarding claim 12, the modified apparatus of Nischan shows that the connect mechanism further includes mating third and fourth thread segments on the connector and the draw stud, respectively (there are three thread segments on each the bolt and the connectors of Wincor).
Regarding claim 13, the modified apparatus of Nischan shows that the connector defines a longitudinal axis, and wherein the first and third thread segments on the connector are in facing relationship on opposite sides of the longitudinal axis (Figures 2A, 2B of Wincor).
Regarding claim 14, the modified apparatus of Nischan shows fifth and sixth thread segments on the connector and the draw stud, respectively, wherein the first, third, and fifth thread segments are equally spaced around the longitudinal axis of the connector, and wherein the second, fourth, and sixth thread segments are equally spaced around a longitudinal axis on the draw stud (see Figures 2A, 2B of Wincor, there are three thread segments of each stud and connector).
Regarding claim 15, the modified apparatus of Nischan shows that the connect mechanism further includes first and second unthreaded portions of the connector and the draw stud, respectively (Figures 2A, 2B of Wincor), wherein the first thread segment is in facing relationship with the second unthreaded portion of the draw stud when in the first relative orientation, and wherein the second thread segment is in facing relationship with the first unthreaded portion of the connector when in the first relative orientation (Figures 2A, 2B of Wincor).
Regarding claim 16, the modified apparatus of Nischan shows that the connector includes a cylindrical body (Figure 4 of Nischan shows the sleeve 31 being cylindered), and wherein the first thread segment is defined within a cylindrical bore in the cylindrical body (Figure 2 of Nischan).
Regarding claim 17, the modified apparatus of Nischan shows that the connector includes a ball-shaped portion extending from an end of the cylindrical body opposite the cylindrical bore (since the claim is required a ball-shaped PORTION, Figures 2 and 4 of Nischan, every corner or portion of the sleeve is tapered or rounded or a ball-shaped PORTION).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nischan in view of Wincor and Fitzpatrick (US 1315107).
Regarding claim 9, the modified apparatus of Nischan shows all of the limitations as stated in claims 1 and 8 above except a stop member that is coupled to the draw stud and engageable with an unthreaded portion on the connector to limit an extent to which the connector is rotatable relative to the draw stud in a first direction, and a notch adjacent the unthreaded portion into which the stop member is receivable to limit an extent to which the connector is rotatable relative to the draw stud in a second direction opposite the first direction.
Fitzpatrick shows a bolt system (Figures 1-5) including a bolt (1), a connector (nut 3), a stop member (a pin 8 for stopping rotation the bolt relative to the nut) that is coupled to the connector and engageable with an unthreaded portion on the bolt (a conical end portion of a socket (2) for receiving the pin 8, Figure 1, the conical end portion does not have any thread portion) to limit an extent to which the connector is rotatable relative to the bolt in a first direction (for an example a counter clockwise), and 
a notch (the socket 2 of the bolt for receiving the pin 8, Figure 1) adjacent the unthreaded portion into (Figure 1, the conical end portion of the socket has no thread) which the stop member is receivable to limit an extent to which the connector is rotatable relative to the draw stud in a second direction opposite the first direction (for an example a clockwise).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the draw stud of the modified apparatus of the modified apparatus of Nischan to have a notch and a stop member, as taught by Fitzpatrick, in order to be securely locked a bolt (the draw stud) to a connector (a nut) while the bolt loose (Col.1, lines 10-30 of Fitzpatrick) and preventing the bolt or the stud undesired rotation of the stud.
Regarding claim 10, the modified apparatus of Nischan shows that the stop member is coupled to the connector and adjacent the first thread segment (Figure 1 of Fitzpatrick), and wherein the notch and the unthreaded portion are defined on the draw stud (Figure 1 of Fitzpatrick, the socket and the conical end portion are on the bolt).
Regarding claim 11, the modified apparatus of Nischan shows that the draw stud includes a first end (a bolt head) and a second end (a screw shaft) opposite the first end, and wherein the notch is defined in the second end of the draw stud (Figure 1 of Fitzpatrick).

 Allowable Subject Matter
Claim 22 is allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 21-22 do not anticipate or render obvious because of the unique features that the connect mechanism includes a plurality of detent recesses defined in one of the connector or the draw stud, each of the plurality of detent recesses engageable with a detent within the other of the connector or the draw stud, wherein the detent is received by a bore including a biasing member (invokes 112F. see above) that biases the detent outward from the bore; and wherein in the first relative orientation, the detent is biased toward and received by a first detent recess and in the second relative orientation, the detent is biased toward and received by a second detent recess, in combination with the limitations as set forth in the claims. Also, see the previous final office action.  
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new reference, Wincor.

However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        8/22/2022